Citation Nr: 1716284	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  08-25 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure or as secondary to diabetes mellitus type II, coronary artery disease (CAD), and/or posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hypothyroidism, to include as due to herbicide exposure or as secondary to diabetes mellitus type II, CAD, and/or PTSD.

3.  Entitlement to an effective date prior to August 31, 2000 for the award of service connection for CAD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's Spouse


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2007 (hypertension and hypothyroidism) and September 2011 (earlier effective date) by the Department of Veterans Affairs (VA) Regional Office (RO) in in Indianapolis, Indiana.

In June 2016, the Veteran testified during a hearing before the undersigned Veterans Law Judge, by videoconference; a transcript of that hearing is of record.

In December 2016, the Board requested and obtained an expert opinion to determine whether the Veteran's hypertension and/or hypothyroidism were caused by herbicide exposure or secondary to service-connected PTSD.  The Veteran was provided a copy of the opinion and was notified that he had 60 days to respond with additional evidence or argument.


FINDINGS OF FACT

1.  The Veteran's exposure to herbicide agents is presumed.

2.  Neither hypertension nor hypothyroidism is among the disabilities for which presumptive service connection for herbicide exposure is warranted.

3.  The Veteran's diagnosed hypertension and hypothyroidism were not manifested during service or within one year of separation and are not attributable to an in-service disease or injury, to include exposure to herbicide agents, or to a service-connected disability.

4.  On January 28, 1998, the Veteran filed a claim of entitlement to service connection for PTSD.

5.  During the course of an appeal of the RO's denial of the service connection claim, evidence of a March 1998 diagnosis of CAD, a covered herbicide disease, was constructively of record.

6.  A claim of entitlement to service connection for CAD is considered part of the January 28, 1998 PTSD claim.

7.  The evidence is in relative equipoise as to whether the Veteran's CAD manifested as of January 28, 1998.

8.  There is no other statement or communication from the Veteran, or other document, prior to the January 1998 claim that constitutes a claim of entitlement to service connection for CAD.


CONCLUSIONS OF LAW

1.  The criteria are met for an effective date of January 28, 1998, but no earlier, for the grant of service connection for coronary artery disease.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.157, 3.160, 3.400, 3.816 (2016).

2.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for entitlement to service connection for hypothyroidism have not been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Board finds that VA has satisfied its duty to notify under the VCAA.  A letter sent in January 2007 advised the Veteran of the evidence and information necessary to substantiate his claim of entitlement to service connection on a direct basis, as well as his and VA's respective responsibilities in obtaining such evidence and information and information regarding how effective dates and disability ratings are assigned.  These letters did not advise the Veteran with regard to establishing secondary service connection.  However, information of this nature was included in an August 2010 letter, and the claim was thereafter readjudicated.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim is sufficient to cure a timing defect).  Regarding any content deficiency in the provided notice, the Veteran has had a meaningful opportunity to participate in the decision on his claim at all stages of the process, the Veteran has not asserted any specific prejudice as a result of a notice defect, and prejudice from a notice error is not presumed.  See Sanders v. Shinseki, 129 S. Ct. 1696, 173 L.Ed.2d 532 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

The earlier effective date issue on appeal represents a downstream issue following the RO's September 2011 rating decision that granted service connection for coronary artery disease.  No further VCAA notice beyond what was previously given is necessary.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this regard, the Board observes that prior to the award of service connection, a letter dated in August 2010 apprised the Veteran of the criteria for assigning an effective date.

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, personnel records, VA and private treatment records, and VA examination reports.  Neither the Veteran, nor his representative, has identified any outstanding evidence, to include any other medical records, which could be obtained to substantiate his appeal.

VA examinations were conducted in September 2007, May 2009, and February 2010 in connection with the service connection claim.  An addendum VA opinion was obtained in December 2015.  Additionally, the Board requested and obtained an expert medical opinion in December 2016.  These examinations and the December 2016 outside medical opinion, provide the competent medical evidence necessary to answer all of the legal questions of this case.  The VA examination reports and opinions are adequate to evaluate the Veteran's claim because the conclusions are based on clinical evaluations, interviews of the Veteran, and thorough review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board notes that the Veteran submitted a February 2017 statement wherein he contends that the December 2016 VA examiner was not a true "independent medical expert" because the Detroit VAMC webpage listed him as one of his providers as recently as April 2015.  The Veteran asserted that even if the physician is no longer a VA employee, he questions that he has "received a truly unbiased independent opinion."  

The Board finds this argument unavailing.  The Board points out that no bias on the part of the December 2016 specialist has been demonstrated.  The fact that a medical expert opinion was sought from a current or former VA physician does not discount his competence or credibility to render an opinion in his capacity as a specialist in this case.  Pursuant to 38 C.F.R. § 20.901 (a) (2016), "[t]he Board may obtain a medical opinion from an appropriate health care professional in the Veterans Health Administration ... on medical questions involved in the consideration of an appeal when, in its judgment, such medical expertise is needed for equitable disposition of the appeal."  See Shoffner v. Principi, 16 Vet. App. 208, 213 (2002); Winsett v. West, 11 Vet. App. 420, 426 (1998) ("[W]hether the Board chooses to refer a particular case for an independent medical opinion is entirely within its discretion.").  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4) (2016); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned in June 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned specifically noted the issue on appeal, clarified the Veteran's assertions when necessary, and clarified the evidence needed to substantiate the claim.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that all necessary development has been accomplished.  Therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Earlier Effective Date

The Veteran seeks an earlier effective date for the grant of service connection for CAD.  Specifically, he asserts that the effective date should be March 2, 1998, which was the date that treatment records first show a diagnosis for the disease.

By way of background, the Veteran first filed a claim for VA compensation in January 1998 when he submitted an application for service connection for PTSD.  The claim was denied in October 1998, and the Veteran timely appealed that determination.  In August 2001, the claim was ultimately granted.  

The Veteran filed a formal claim for CAD in September 2006, and the claim was denied in a September 2007 rating decision.  In March 2011, the RO initiated a special review of the Veteran's claims folder pursuant to Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816 (2014); see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  By correspondence dated in March 2011, VA informed the Veteran that his case was identified as a potential Nehmer class-member case based on the addition of ischemic heart disease to the list of diseases presumptively associated with exposure to certain herbicide agents used in Vietnam.  

In a September 2011 rating decision, the RO granted service connection for coronary artery disease.  The effective date of the award was set as March 11, 1998, which is the date that medical records showed a diagnosis of CAD.  

The Veteran disagreed with this effective date and argued that the date should actually be March 2, 1998, which was the date of a test showing the presence of CAD.  In the course of that appeal, the RO issued a rating decision in December 2015, which found that the effective date of March 11, 1998 was based on a clear and unmistakable error.  The RO assigned an effective date of August 31, 2000.  

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

Effective dates of certain awards of service connection are governed pursuant to the orders of a United States district court in the class-action cases arising from Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).  See 38 C.F.R. § 3.816.  A "Nehmer class member" is defined to include a Vietnam Veteran who has a covered herbicide disease.  38 C.F.R. § 3.816 (b)(1).   A "covered herbicide disease" means a disease for which the Secretary of Veterans Affairs has established a presumption of service connection pursuant to the Agent Orange Act of 1991, other than chloracne, as provided in § 3.309(e).  38 C.F.R. § 3.816 (b)(2).   The covered diseases are listed in 38 C.F.R. § 3.816(b)(2).  Although ischemic heart disease is not listed in that section, the final rule made clear that the effective dates of awards of ischemic heart disease under 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.

The regulation applies to claims for disability compensation that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816.  VA added IHD as a presumptive disability on August 31, 2010.  Pursuant to 38 C.F.R. § 3.309 (e), IHD includes CAD.

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA between September 25, 1985 and May 3, 1989, or was received by VA between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose except as otherwise provided in paragraph (c)(3) of 38 C.F.R. § 3.816, which pertains to claims filed within one year from the date of separation from service.  A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submission may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  See 38 C.F.R. § 3.816(c)(1)-(3).

In February 2011, VA issued a Training Letter with an attached "Nehmer Training Guide."  See VA Training Letter 10-04 (Feb. 10, 2011).  The most recent, revised version of the Guide was issued in July 2016.  The Guide stipulates, in pertinent part, that if, at the time of a prior decision on any compensation claim, VA had medical evidence of a now-covered condition, the covered condition is deemed to have been part of the previously denied claim.  The Guide specifically provides that this principle applies if the claimant appeals a decision on a compensation claim and submits evidence of the covered condition during the course of the appeal.

Pursuant to this guidance, the AOJ recognized that the Veteran's January 1998 PTSD claim encompassed a claim of entitlement to service connection for CAD.  See December 2015 Rating Decision.  However, the AOJ assigned an effective date of August 31, 2000, which it indicated was the date entitlement arose since this was the date of the earliest evidence submitted in connection with the pending PTSD claim showing a CAD diagnosis.  The AOJ acknowledged that VA treatment records reflected a diagnosis of CAD in March 1998, but denied an effective date earlier than August 2000 because those records were not received until December 2009, and they were, therefore, not received in connection with the pending PTSD claim.  

The Board disagrees with this analysis.

As acknowledged by the AOJ and in accordance with VA Training Letter 10-04, CAD is considered to have been a part of the January 1998 PTSD claim.  This is because VA treatment records dated in March 1998 showed a diagnosis of CAD.  Those treatment records were not associated with the claim file until July 2007, after the Veteran filed a formal claim of entitlement to service connection for CAD.  Although the records were not filed in the physical claims folder when the January 1998 PTSD claim was pending, they must nonetheless be considered to have been in the record at that time.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits).  Thus, as VA was constructively on notice of the Veteran's CAD diagnosis during the appeal of the earlier claim for PTSD, the October 1998 rating decision denying entitlement to service connection for PTSD is deemed to have denied entitlement to service connection for CAD as well.

As the January 28, 1998, PTSD claim was received by VA between May 3, 1989 and the effective date of the statute or regulations establishing a presumption of service connection for the covered disease, the effective date will be the later of the date the claim was received by VA or the date the disability arose.

Here, nothing in the record can be reasonably viewed as a claim of entitlement to service connection for ischemic heart disease between the time of his discharge from service in August 1970 and January 28, 1998, when he submitted his first service connection claim.  Additionally, there was no earlier denial of service connection for a disability that can be reasonably viewed as a denial of ischemic heart disease.   Prior to January 1998, no claims were submitted and no other rating decisions were issued.  

As such, insofar as the record reflects that the Veteran's claim of entitlement to service connection for CAD was deemed to be received by the RO on January 28, 1998, more than one year after his separation from service in August 1970, and because the record fails to reveal any communication filed prior to that date that could be construed as a formal or informal claim for this specific benefit, the Board finds that the proper date of claim is January 28, 1998.

With regard to the date of entitlement, the term "date entitlement arose" is determined on a "facts found" basis.  See 38 U.S.C.A. § 5110(a) (an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  It is important to note that an effective date generally can be no earlier than the "facts found."  DeLisio v. Shinseki, 25 Vet. App. 45, 55 (2011).  For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).  However, the date entitlement arose is not the date that the Agency of Original Jurisdiction receives the evidence, but rather, is the date to which that evidence refers.  McGrath, supra.  

Here, although the Veteran's treatment records reflect that the first test that showed any type of heart disease was a March 2, 1998, stress test and EKG noting the presence of ischemia and an "age indeterminate," inferior wall myocardial infarction (MI), "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).

In the present case, private treatment records dated as early as February 1998 show that the Veteran complained of chest pain, which ultimately led to the March 1998 testing and the diagnosis of ischemia and "age indeterminate" MI.  Moreover, at the June 2016 hearing, the Veteran and his wife testified that he recalled an incident in 1997 of chest pain that, in retrospect, they think may have been the MI.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that the Veteran's disability arguably arose at least by January 28, 1998, the date of claim. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  Given that the effective date of the award can be no earlier than the date of claim, the Board concludes that the proper effective date for the award of service connection for CAD is January 28, 1998.  See 38 C.F.R. § 3.816 (c)(2).  Thus, the appeal is granted to this extent.

III. Service Connection

The Veteran seeks entitlement to service connection for hypertension and hypothyroidism, which he contends are related to exposure to herbicides during his active service.  Alternatively, the Veteran contends these conditions are secondary to diabetes, CAD, and/or PTSD.

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service connection based on herbicide agent exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include hypertension and endocrinopathies, such as thyroid disease, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310.  In order to prevail on the theory of secondary service connection, there must be evidence of a current disability; evidence of a service-connected disability; and evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature."  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran's service treatment records show no complaints of or treatment for either hypothyroidism or hypertension at any time during active service, including while he served aboard several U.S. Navy vessels which operated in the official waters offshore of Vietnam between March 1968 and May 1970.  These records also show that the Veteran's blood pressure was 136/78 at a pre-enlistment physical examination conducted in April 1966 prior to his entry on to active service in September 1966.  The Veteran denied all relevant pre-service medical history at his pre-enlistment physical examination.  His blood pressure was 112/80 at his separation physical examination in August 1970.

The post-service evidence shows that the Veteran has been diagnosed as having and treated for both hypothyroidism and for hypertension since his service separation.  For example, on private outpatient treatment in December 2003, the Veteran reported that he was "doing well for the most part."  His blood pressure was 140/80.  The assessment included hypertension "which is stable."

In November 2005, a private clinician stated, "[The Veteran] was exposed to Agent Orange in Vietnam."  This clinician also noted that the Veteran's "Total T3 was 147 and reverse T3 was 268 when his blood was tested 10 days ago.  This gives a ratio of 5.5 which is only marginally better than the previous value of 4.9.  It appears that he has 'burn out' Graves' disease with TR-Ab elevated at 1.2."  The assessment included T3/RT3 imbalance with symptoms of low thyroid function and evidence of autoimmune thyroiditis with TR Ab = 1.2.

On VA heart examination in August 2007, the Veteran's complaints included daily fatigue and dyspnea on severe exertion.  A history of hypertension since 1998 and hypothyroid since 2005 was reported.  "He exercises every day by walking over a mile a day and twice a week he goes to a gym and does 45 minutes of cardio training and 45 minutes of weight lifting."  Physical examination showed blood pressure 158/82, a regular heart rate and rhythm, a larger than normal heart size, and mild heart enlargement.

On VA thyroid/parathyroid examination in August 2007, the Veteran's complaints included "symptoms of generalized fatigue and inability to [lose] weight."  A history of hypothyroid since 2005 and controlled with medications was noted.  Physical examination showed a normal thyroid without nodules, tenderness, pressure on the larynx, trachea, or esophagus, or surgical scar, no signs of anemia, normal skin and hair, no gastrointestinal or eye abnormalities, 5/5 muscle strength of the bilateral upper extremities, normal deep tendon reflexes except for 1+ bilateral knee jerks, and facial puffiness.  The diagnosis was hypothyroidism, in remission.

On VA outpatient treatment in April 2011, no relevant complaints were noted.  A history of hypertension and hypothyroidism was noted.  Physical examination showed blood pressure was 135/73.  The impressions included hypertension, controlled, and hypothyroidism, controlled.

On VA thyroid and parathyroid conditions Disability Benefits Questionnaire (DBQ) in January 2013, the Veteran reported being diagnosed as having hypothyroidism in 2005 "and [was] placed on replacement medication."  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran's hypothyroidism required continuous medication (Cytomel) for control.  There were no findings, signs, or symptoms attributable to a hyperthyroid condition, a hypothyroid condition, a hyperparathyroid condition, or a hypoparathyroid condition.  Physical examination showed normal eyes and neck, blood pressure 129/63, and normal deep tendon reflexes.  The Veteran's TSH level was 2.37 in December 2012.  The VA examiner opined that it was less likely than not that the Veteran's service-connected PTSD caused his hypothyroidism.  The rationale for this opinion was as follows:

PTSD does not cause hypothyroidism.  The causes of hypothyroidism include chronic autoimmune thyroiditis, thyroidectomy, radioactive iodine, external beam radiation, iodine deficiency, hypopituitarism, medications (e.g. lithium), etc.  PTSD again does not cause hypothyroidism.

The diagnosis was hypothyroidism.

In an undated letter date-stamped as received by the RO in October 2013, J.L.R., M.D., stated:

[The Veteran] has developed acquired hypothyroidism which I think is directly related to his exposure to Agent Orange while serving in the Military.  I believe this is also potentially aggravated by his underlying history of diabetes and could possibly be linked to the stress that resulted from his exposure and his posttraumatic stress disorder.  He is presently being treated with supplementation successfully.

In a December 2015 opinion, a VA clinician opined that it was less likely than not that the Veteran's hypertension was due to his service-connected diabetes mellitus.  The rationale for this opinion was that the Veteran "had hypertension at least 7 years prior to being diagnosed with [diabetes mellitus].  Also, the Veteran has no renal dysfunction, thus his hypertension could not be due to his [diabetes mellitus]."  This clinician next opined that it was less likely than not that the Veteran's hypertension was aggravated by his service-connected diabetes mellitus.  The rationale for this opinion was that the Veteran's blood pressure had been well-controlled since he had been diagnosed as having diabetes mellitus.  "Regardless, the Veteran's [diabetes mellitus] has had NO impact (not due to and no aggravation) on his blood pressure as there is no evidence of renal dysfunction."  This clinician next opined that it was less likely than not that the Veteran's service-connected coronary artery disease caused his hypertension.  The rationale for this opinion was, "[Coronary artery disease] does not cause hypertension.  Rather, hypertension is a risk factor for [coronary artery disease]."  This VA clinician next opined that it was less likely than not that the Veteran's service-connected CAD aggravated his hypertension.  The rationale for this opinion was, "The Veteran's risk factors for developing [coronary artery disease] were hyperlipidemia, hypertension, age, male sex, and a family history of [coronary artery disease].  His hypertension preexisted his [coronary artery disease].  [Coronary artery disease] does not cause nor does it aggravate hypertension."  This clinician next opined that neither the Veteran's hypertension nor his hypothyroidism was related to in-service herbicide exposure.  The rationale for this opinion was, "[Agent Orange] does not cause hypertension or hypothyroidism.  Hypertension and hypothyroidism are not presumptive conditions for [Agent Orange]."  This clinician next opined that it was less likely than not that the Veteran's service-connected diabetes mellitus or coronary artery disease caused his hypothyroidism.  The rationale for this opinion was that neither diabetes mellitus nor coronary artery disease cause hypothyroidism as the causes of hypothyroidism included chronic autoimmune hypothyroiditis, thyroidectomy, radioactive iodine, external beam radiation, iodine deficiency, hypopituitarism, and medications (e.g. lithium).  The VA clinician finally opined that it was less likely than not that the Veteran's service-connected diabetes mellitus or coronary artery disease aggravated his hypothyroidism.  The rationale for this opinion was, "The Veteran's thyroid has been well controlled for years.  There is no evidence of aggravation by any medical condition to include [diabetes mellitus] or [coronary artery disease]."

In an undated letter received by VA in August 2016, L.B.S., M.D., stated that:

[A]fter a complete review, while in the military [the Veteran] has developed acquired hypothyroidism and hypertension.  This is directly related to his exposure to Agent Orange while serving in the military.  I believe that this has also potentially aggravated [sic] by his underlying history of diabetes and could also possibly be linked to the stress that resulted from his exposure and his posttraumatic stress disorder.  After complete review of the Veteran's ongoing medical treatment records and in person examination, in my opinion, [the Veteran's] hypertension and hypothyroidism is at least as likely as related to (equal to or greater than 50%) related to [sic] Agent Orange Exposure while in the military service.  He is presently being treated with supplementation successfully.

In December 2016, the Board sought an expert medical opinion regarding whether the Veteran's hypertension and/or hypothyroidism were etiologically due to his presumed in-service herbicide exposure or secondary to his service-connected PTSD.

In a December 2016 report, the medical expert opined that the Veteran's hypertension and hypothyroidism were not related to his exposure to herbicides during service.  The medical expert noted that there is "evidence in the literature about a relationship between Agent Orange and similar chemicals and thyroid disease as well as systemic hypertension."  The expert noted that these studies are animal studies and that he was "not aware of studies in humans that duplicate these animal findings and it is not clear whether the findings in animals represent what happens in humans exposed to these agents."  The expert indicated that clinical studies regarding the relationship between herbicide exposure and hypertension report conflicting findings.  The expert noted five of the studies, three of which found no association between hypertension and herbicide exposure, one of which found a "weak association", and one of which found a higher incidence of hypertension in Veteran's exposed to Agent Orange than those who were not.  The expert concluded that "[b]ased on the above review of the literature and analysis of the published research, it is less likely that the [Veteran's] hypertension is related to the exposure to Agent Orange during service."

Regarding the relationship between hypothyroidism and herbicides, the medical expert discussed numerous studies, including two of which found no relationship between thyroid disease and herbicide exposure.  The expert noted a study that reported increased prevalence of Graves disease in Veterans exposed to Agent Orange, but indicated that "this report was only presented in abstract form and was not reported in a full-length publication, apparently because the study did not pass peer review process and scrutiny."  The expert noted that more recent studies have found a link between hypothyroidism and herbicide exposure.  However, the expert explained that the Veteran's hypothyroidism was actually burnt-out Graves disease and not primary hypothyroidism.  The expert noted that the studies "did not find a link between exposure and hyperthyroidism."  The expert concluded that "[b]ased on the above review of the literature and analysis of the published research, it is less likely that the [Veteran's] hypothyroidism is related to the exposure to Agent Orange during service."

The expert also opined that the Veteran's hypertension and hypothyroidism were not caused or aggravated by his service-connected PTSD.  Regarding hypothyroidism, the expert indicated that "there is no solid evidence in the literature that there is any relationship between PTSD and thyroid disease.  There are some fora that provide unscientific conjecture about such a relationship, but I am not aware of any solid science that links the two entities."  

Regarding hypertension, the expert indicated that "[t]he link between PTSD and hypertension has been studied more systematically and the outcome is replete with controversy."  The expert explained that there are inconsistencies in the literature regarding the relationship between hypertension and PTSD.  The expert also noted that an association does not mean causality, and he pointed out that "most authorities believe that the association between PTD and chronic diseases are probably related to other factors besides PTSD, such as predisposition and unhealthy lifestyles.   The expert further explained that:

Experts in the science of clinical correlation caution against interpretation bias resulting from the presence of spurious factors such as 'lurking variables' or the 'endogeneity bias,' factors related to the characteristics of the population being studied rather than the clinical correlation.  We do not know what lurking factors predispose individuals to both PTSD and cardiovascular disease that may actually cause both and give us the impression that PTSD and cardiovascular disease are related to each other.

Finally, the expert noted that both PTSD and cardiovascular disease are common in Veterans and that the prevalence of hypertension in the general population is high.  The expert explained that "[s]ince the number of Veterans with PTSD is so high, and the prevalence of hypertension in the US population is also so high, it is not unusual to find Veterans with PTSD who also have hypertension irrespective of whether or not there is a causal relationship."  

Analysis-Direct Service Connection

The Veteran's service records show that he served aboard several U.S. Navy vessels which operated in the official waters offshore of Vietnam between March 1968 and May 1970.  The RO granted service connection for diabetes mellitus and coronary artery disease based on service in the Republic of Vietnam.  The Veteran is therefore presumed to have been exposed to Agent Orange or other herbicide agents.  See 38 C.F.R. § 3.307(a)(6)(iii). 

At the outset, the Board notes that neither hypertension nor hypothyroidism is listed as one of the disabilities for which presumptive service connection based on herbicide exposure can be granted under 38 C.F.R. § 3.307 (a)(6) and 38 C.F.R. § 3.309  (e).  Thus, service connection may not be granted on a presumptive basis based on herbicide exposure.

Notwithstanding the foregoing, the fact that the Veteran is not entitled to the presumption of service connection based on herbicide exposure does not preclude an evaluation as to whether he is entitled to service connection on a direct basis or entitled to presumptive service connection for a chronic disease.  38 U.S.C.A. § 1113 (b); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

Service treatment records are silent for a diagnosis of, or treatment for, hypertension or hypothyroidism.  The Veteran's August 1970 discharge examination reflects that the Veteran's endocrine and cardiovascular systems were normal, and his blood pressure was 112/80.  Thus, there is no evidence that diabetes or neuropathy manifested during active service.  Post-service treatment records confirm that the Veteran was first diagnosed with hypertension in 1998 and hypothyroidism in 2005.  None of the clinical records mention a history of onset in service or shortly after service, other than as due to the claimed herbicide exposure.  The Veteran does contend that these disabilities first manifested during service or within one year of discharge from service. 

Based on the foregoing, the Board finds that service connection cannot be granted based on chronicity or continuity of symptomatology as hypertension did not manifest during service or within one year of separation from service.  38 C.F.R. § 3.309 (a).

The Veteran is therefore not entitled to invoke these presumptions but his claim is still considered under traditional service connection principles.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

As an initial matter, the Board notes that the Veteran has been diagnosed with hypertension and hypothyroidism.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Additionally, the Veteran's herbicide exposure is presumed.  Thus, there is evidence of an event, injury, or disease in service.  Accordingly, the issue turns upon whether there is evidence of a nexus between the in-service event and the present disability.  Id.  

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's hypertension and hypothyroidism is related to any injury, event, or illness in service, to include his presumed herbicide exposure.  

The Board finds the December 2016 opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the December 2016 VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, and the opinion is accompanied by a sufficient explanation and reference to pertinent evidence of record.  Additionally, the opinion did not merely rest on the fact that hypertension and hypothyroidism are not presumptively linked to Agent Orange exposure.  Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009).  In this regard, the examiner reviewed the literature, noted the limitations in the studies regarding relationships between the diseases and herbicide exposure, and discussed the studies in relation to the Veteran's medical history.   Because the examiner had an accurate history, medical expertise and training, and provided a sound rationale for the medical opinion, the December 2016 medical opinion is of significant probative value and weighs against a finding that hypertension or hypothyroidism is due to herbicide exposure.  

The Board acknowledges the two private opinions of record that the Veteran's hypertension and hypothyroidism are "directly related to his exposure to Agent Orange."  However, neither of the private physicians provided any rationale or explanation for their opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion.").  Therefore, these letters are, at best, minimally probative, and are far outweighed by the highly probative report discussed above.

The Board has also considered the Veteran's lay statements indicating a nexus between his disabilities and service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of hypertension and hypothyroidism falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his diagnosed hypertension or hypothyroidism is related to exposure to herbicide agents requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Hence, his assertions in this regard have no probative value.

The Board also finds that the Veteran is not entitled to service connection for either disease based on any other incident of service other than herbicide exposure.  The Board again notes that the Veteran's service treatment records show no complaints, treatment, or diagnosis of hypertension or hypothyroidism during service or upon his discharge.  The Veteran has never contended that any aspect of service other than exposure to herbicides was applicable in his case and none of his attending clinicians noted reports by the Veteran of any symptoms or events in service relevant to the diseases.

Based on the foregoing, the Board finds that service connection on a direct or presumptive basis for chronic disease is not warranted for hypertension or hypothyroidism because the diseases first manifested greater than one year after active duty and were not caused or aggravated by any aspect of service.  

Analysis-Secondary Service Connection

The Veteran has also raised the issues of entitlement to service connection for hypertension and hypothyroidism as secondary to his service-connected diabetes, CAD, and/or PTSD.

After reviewing the foregoing evidence, the Board finds that service connection is not warranted on a secondary basis.

The Board finds the December 2015 VA examiner's opinion to be highly persuasive to the issues of whether diabetes or CAD caused or aggravated the Veteran's hypertension and/or hypothyroidism.  The VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, and the opinions are accompanied by a sufficient explanation and reference to pertinent evidence of record.  

Similarly, the Board finds the December 2016 medical opinion to be highly persuasive to the issue of whether PTSD caused or aggravated the Veteran's hypertension and/or hypothyroidism.  The examiner considered an accurate and complete history; provided a definitive opinion and supported his opinion with reasons that included references to current research and the information provided by the Veteran.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008).  The examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the Veteran's hypertension and hypothyroidism and had sufficient facts and data on which to base conclusions.  Moreover, the opinion is accompanied by a thorough rationale and reference to pertinent evidence of record.

The Board acknowledges the two private opinions of record that the Veteran's hypertension and hypothyroidism are aggravated by the Veteran's diabetes and are "possibly linked" to the Veteran's PTSD.  However, again, neither of the private physicians provided any rationale or explanation for their opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) ("A mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion.").  Therefore, these letters are, at best, minimally probative, and are far outweighed by the highly probative report discussed above.

The Board has also considered various treatise evidence submitted in support of the Veteran's claim.  The Veteran submitted several articles discussing the possible relationship between PTSD and/or stress and hypertension and hypothyroidism.  

The Board notes that a treatise "can provide important support when combined with an opinion of a medical professional" if the treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus).  

Here, the treatise evidence provided by the Veteran is very general in nature.  The articles suggest that there may be a link between PTSD or stress and hypertension and hypothyroidism, but the articles do not indicate the likelihood of such a link or causation.  The treatise evidence submitted by the Veteran provides only general information rather than a generic relationship with a degree of certainty such that, under the facts of this specific case, there is at least plausible causality between the Veteran's service-connected PTSD and the development of hypertension or hypothyroidism.  Further, the treatise evidence submitted by the Veteran is not accompanied by the opinion of any medical expert to link the speculation in the articles to the specific facts of the Veteran's case.  

The Board has also considered the Veteran's assertions that his hypertension and hypothyroidism are due to a service-connected disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of hypertension and hypothyroidism, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his diagnosed hypertension and hypothyroidism are related to a service-connected disability, requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Hence, his assertions in this regard have no probative value. 

Based on a review of the record evidence, the Board concludes that service connection for hypertension and hypothyroidism is not warranted.  Although the record evidence shows that the Veteran currently has these conditions, it does not indicate that they have a causal connection to or are associated with his active military service or to a service-connected disability.  In light of the foregoing, the Board must conclude that the preponderance of the evidence is against the claim.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102 (2016).

      (CONTINUED ON NEXT PAGE)







ORDER

An effective date of January 28, 1998, but no earlier, for the award of service connection for coronary artery disease is granted, subject to the provisions governing the award of monetary benefits.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for hypothyroidism is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


